Citation Nr: 0016445	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, found that 
the veteran had not submitted new and material evidence to 
reopen this claim.  

The RO apparently concluded in subsequent decisions that new 
and material evidence had been submitted because the 
statement of the case and supplemental statements of the case 
denied this claim on the merits.  The issue of entitlement to 
service connection for PTSD is characterized as shown above 
because there was a prior final decision on this claim.  The 
Board has a legal duty to consider the requirement of whether 
new and material evidence has been submitted regardless of 
whether the RO has determined that new and material evidence 
has been submitted, as it did in this case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

The January 1997 rating decision also denied service 
connection for right ear hearing loss and granted service 
connection for left ear hearing loss, with assignment of a 
zero percent disability rating.  The veteran's notice of 
disagreement encompassed these issues, and he was provided a 
statement of the case on these issues.  However, when the 
veteran submitted his substantive appeal in January 1999, he 
expressly indicated that the only issue he was appealing was 
the claim for service connection for PTSD.  Therefore, the 
hearing loss issues are not before the Board.

This claim is the subject of the REMAND herein.


FINDINGS OF FACT

1.  In a May 1994 decision, the RO denied, on the merits, the 
veteran's claim for service connection for PTSD. 

2.  Some of the evidence received since 1994 in support of 
the veteran's attempt to reopen his claim for service 
connection for PTSD is material. 

3.  The veteran's claim for service connection for PTSD is 
plausible, but the RO has not obtained sufficient evidence 
for a fair disposition of this claim.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision that denied service 
connection for post-traumatic stress disorder is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.202, and 20.302 (1999).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for post-traumatic 
stress disorder is reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for post-traumatic 
stress disorder is well grounded, and VA has not satisfied 
its statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran initially filed a claim for service connection 
for PTSD in 1993.  Evidence of record obtained in connection 
with that claim included the report of a VA examination 
conducted in 1994, treatment records from Twin Rivers 
Counseling Association dated in 1993, treatment records from 
Central New Hampshire Community Mental Health Services dated 
in 1993, hospitalization records from Mary Hitchcock Memorial 
Hospital dated in 1993, VA hospitalization records dated in 
1993, and statements from the veteran concerning the alleged 
inservice stressors, along with copies of various 
photographs. 

The veteran alleged that he was exposed to various events 
during his service in Vietnam, which he felt had led to PTSD.  
He stated that he served in an artillery unit, and his duties 
included working as a guard and gunner.  He reported exposure 
to constant incoming enemy fire, which led to difficulty 
sleeping and stress.  He denied ever seeing any service 
members killed or wounded.  He discussed observing threats 
and harassment of Vietnamese civilians at a trash facility.  
He also stated that when he was medically evacuated for 
treatment, he heard explosions and other noises of combat.  
The medical evidence showed several diagnoses of PTSD, and 
the VA examiner in 1994 concluded that the veteran's 
described events while in Vietnam were stressful situations.

A May 1994 rating decision, inter alia, denied service 
connection for PTSD, finding that although the veteran may 
have been exposed to stressful events during his service in 
Vietnam, there was no evidence verifying exposure to "life 
threatening" events as required for PTSD.  A decision of a 
duly-constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
the Department as to written conclusions based on evidence on 
file at the time the veteran is notified of the decision.  
38 C.F.R. § 3.104(a) (1999).  Such a decision is not subject 
to revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  The veteran has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allotted time period.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.202, and 20.302 (1999).

The veteran was notified of the May 1994 decision in May 
1994.  He submitted no correspondence within the appeal 
period.  Since he did not appeal the denial of service 
connection for PTSD, the May 1994 rating decision is final.

In 1995, the veteran again filed a claim for service 
connection for PTSD.  In order to reopen a claim which has 
been previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  It is the responsibility 
of a person seeking entitlement to service connection to 
present a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

The evidence received subsequent to May 1994 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since May 1994, the following 
evidence has been received:  (1) the veteran's contentions; 
(2) the report of a VA examination conducted in 1996; (3) the 
veteran's military personnel records; (4) a letter from the 
Vet Center; (5) treatment records from Central New Hampshire 
Community Mental Health Services; (6) treatment records from 
Twin Rivers Counseling Association; (7) VA records for 
treatment and hospitalization between 1993 and 1998; and (8) 
hospitalization records from Mary Hitchcock Memorial 
Hospital.

To the extent that the veteran contends that he has PTSD as a 
result of his military service in Vietnam, this evidence is 
not new.  Prior to 1994, he had made detailed statements 
concerning such allegations.  He has not submitted any new 
contentions regarding this claim; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the May 1994 rating decision and is not new for purposes of 
reopening a claim.

Much of the additional medical evidence is either duplicative 
or cumulative of evidence associated with the claims file in 
May 1994.  The records from Hitchcock Memorial Hospital dated 
in September 1993, Twin Rivers Counseling Association dated 
in March 1993, and Central New Hampshire Community Mental 
Health Services dated in 1993 were all associated with the 
claims file in 1994.  Moreover, to the extent that the 
additional medical evidence shows diagnosis of PTSD, this 
fact is cumulative.  Diagnoses of PTSD were of record in 
1994.

The rest of the evidence received since May 1994 is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the veteran has submitted material 
evidence.  Although the new evidence may not be significant 
standing alone, it is significant when considered in 
conjunction with the prior evidence of record.  The totality 
of the evidence shows treatment for and diagnosis of PTSD, 
and the evidence continues to suggest the veteran's PTSD has 
resulted from his experiences in Vietnam.  He has submitted 
an additional stressor, in that he now reports that when he 
was medically evacuated from Vietnam, he was exposed to 
burned, dead, and dying service members.  His service medical 
records do show hospitalization at a field hospital in 
December 1969.  The additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The veteran's reopened claim is also well grounded.  See 
Elkins.  In order for a claim for service connection for PTSD 
to be successful there must be (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1999); see also Cohen v. Brown, 10 Vet. App 128 (1997).

The medical evidence shows that the veteran has been 
diagnosed with PTSD by several different medical 
professionals.  The veteran has submitted competent lay 
statements of inservice experiences alleged to have caused 
his PTSD.  Medical professionals have diagnosed PTSD based on 
the veteran's purported service experiences.  Although the 
stressors upon which these diagnoses were based were not 
discussed, it is presumed that there were sufficient 
stressors to support such a diagnosis.  See Cohen.  Assuming 
the credibility of this evidence, this claim must be said to 
be plausible, and therefore well grounded.  See, e.g., 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) ("possible" 
link enough to well grounded claim).  However, the Board 
concludes that this is not the type of well-grounded claim 
that is meritorious on its own, but rather one that may be 
capable of substantiation with further development of the 
medical evidence on remand.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990) (a well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation).

The veteran having presented a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5103 (West 1991); 
38 C.F.R. § 3.103 (1999).  The Board concludes that VA has 
not satisfied its duty to assist the veteran in the 
development of this claim.  The record does not contain 
sufficient evidence to decide his claim fairly.  Accordingly, 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103, and the 
claim is REMANDED for the development discussed below. 


ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD), the claim is reopened and well 
grounded, and, to that extent only, the appeal is granted.


REMAND

In order to ensure that the Board has a complete record upon 
which to decide this claim, additional evidentiary 
development is needed. 

The veteran's stressors as currently reported (i.e., 
incidents at a trash dump and exposure to casualties when 
medically evacuated) are not related to combat.  Therefore, 
the veteran's lay statements, standing alone, are 
insufficient to establish that the stressors occurred, and 
there must be credible supporting evidence that the stressors 
actually did occur.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
"Credible supporting evidence" of a noncombat stressor may 
be obtained from service records or other sources, such as 
statements from fellow service members or others who 
witnessed or knew of the alleged events at the time of their 
occurrence.  

In order to assure that VA has complied with its duty to 
assist the veteran in developing this claim, the RO should 
give the veteran an opportunity to provide additional details 
regarding his alleged stressors.  The veteran is advised that 
this information is vitally necessary to obtain supportive 
evidence of his particular stressful event(s), and if he does 
not provide sufficient details, an adequate search for 
verifying information cannot be conducted.  The statements he 
has submitted thus far regarding his alleged stressors do not 
contain specific information.  If, and only if, the veteran 
provides information regarding his stressors that can be 
verified, contact the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197 (formerly the Environmental 
Support Group) for its assistance in verifying any reported 
non-combat stressors.  The RO should also inform him of the 
need to submit independent evidence verifying his non-combat 
stressors and allow him an appropriate opportunity to submit 
such evidence.

The veteran was last afforded a VA examination in 1994.  
Since his reopened claim is well grounded, it would be 
appropriate to provide him another examination if, and only 
if, evidence is received, either from the veteran or 
USASCRUR, which corroborates the alleged stressors.  If such 
evidence is obtained, a VA examiner should render opinions as 
to (1) whether any established inservice stressors were 
sufficient to produce PTSD; and, if so, (2) whether there is 
a link between the current symptomatology and the inservice 
stressors.

Accordingly, while the Board regrets the delay, in order to 
assure that the evaluation of the veteran's claim is a fully 
informed one, this claim is REMANDED for the following:

1.  Tell the veteran that he should 
submit a comprehensive statement 
regarding his alleged stressors.  He 
should provide as many details as 
possible of the claimed stressors such as 
dates, places, detailed descriptions of 
the events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  Advise the veteran that he is 
free to submit any evidence supporting 
his alleged stressors, such as statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.  Inform 
the veteran that it is his responsibility 
to submit evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (1999).  
Allow him an appropriate period of time 
within which to obtain this evidence.

2.  If, and only if, the veteran provides 
specific details regarding the alleged 
non-combat stressors, prepare a list of 
the alleged non-combat stressors, and 
include the veteran's personnel records 
showing his service dates and duties.  
Forward it to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197 
(formerly the Environmental Support 
Group), and request that it provide any 
information which might corroborate the 
veteran's alleged non-combat stressors.  

3.  If, and only if, evidence is obtained, 
either from the veteran or USASCRUR, which 
corroborates the occurrence of the 
veteran's non-combat stressors, schedule 
him for a VA psychiatric examination.  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner in connection with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  The examiner must provide a 
complete rationale for all conclusions and 
opinions.

The RO must specify for the examiner the 
stressor(s) that are established by the 
evidence of record, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor during service.

The examiner should perform all necessary 
tests in order to determine the nature and 
etiology of the veteran's current acquired 
psychiatric disorder(s).  Any psychiatric 
diagnosis should be in accordance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  Prior to rendering 
the following opinions, the examiner 
should review all the evidence of record, 
including, but not limited to, the service 
medical records, the veteran's statements, 
and the records concerning post-service 
psychiatric treatment.  After review of 
the pertinent material, the examiner 
should render medical opinions as to the 
following: 

Does the veteran meet the diagnostic 
criteria in DSM-IV for diagnosis of 
PTSD (with particular attention as 
to whether any established inservice 
stressors were sufficient to produce 
PTSD) and, if so, is there a link 
between the current symptoms and the 
alleged inservice stressors.

4.  Following completion of the above, 
review the claims folder and ensure that 
the above development actions have been 
completed in full, including an adequate 
examination report, if necessary.  If any 
examination report is inadequate, it must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

5.  Thereafter, readjudicate the claim 
for service connection for PTSD, with 
application of all appropriate laws and 
regulations and consideration of the 
additional evidence developed upon 
remand.  See 38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App 128 (1997).  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



